Claimant is a resident of Springfield, Illinois. On the 13th day of August, 1915, he was injured while employed as a clerk in connection with the Adjutant General’s department of the State. At the time of his injury he was acting under the orders of his superior officer in storing provisions in boxes and cases at Camp Lincoln, which is located northwest of Springfield, Illinois. He was compelled to stand upon a platform about ten feet in height in order to handle the different boxes and cases and while so working the platform collapsed and claimant was thrown to the ground and as a result of his fall, his left arm and shoulder were broken and fractured. Prior to claimant’s injury he was capable of earning at the rate of $21.00 per week, and as a result of the injury in question he was precluded from doing any work for a period of twenty weeks. He was also compelled to lay out the sum of $160.80 for hospital bills and surgeons’ fees, in endeavoring to be cured. In this case the State is not making any defense, and"it is similar to the case of Warfel v. State, in which an opinion was filed at this term. For the reasons given in the Warfel case, we are of the opinion that claimant is entitled to an award of $580.80, which includes the loss of services by claimant while he was incapacitated from work on account of his injury, together with the money expended by him for hospital bills and surgeon fees. Claimant is accordingly awarded five hundred eighty and 80/100 ($580.80) dollars.